Exhibit 10.2

Form of Subscription Agreement

SUBSCRIPTION AGREEMENT

April 19, 2007

Ladies and Gentlemen:

The undersigned (the “Purchaser”) hereby confirms its agreement with you as
follows:

1.                     This Subscription Agreement (this “Agreement”) is made as
of the date set forth below between Rentech, Inc., a Colorado corporation (the
“Company”), and the Purchaser.

2.                     The Company has authorized the sale and issuance to
certain purchasers of 20,092,160 units (the “Units”), each comprised of one
share (the “Shares”) of common stock, par value $0.01 per share (the “Common
Stock”) of the Company, and warrants (the “Warrants”) to purchase 0.20 shares of
Common Stock (and the fractional amount being the “Warrant Ratio”)(the “Warrant
Shares,” and together with the Shares, the “Total Shares”), for a purchase price
of $2.73 per Unit (the “Purchase Price”).  The Shares and Warrants are referred
to collectively as the “Securities.” The Units will not be represented by a
certificate or document, and the Shares and Warrants constituting the Units
shall be immediately separable.

3.                     The offering and sale of the Securities (the “Offering”)
is being made pursuant to (1) effective Registration Statements on Form S-3
(Registration No. 333-132594 and 333-125162) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (the “Registration
Statement”), which contains the base prospectuses dated March 30, 2006 and
August 5, 2005, respectively (collectively, the “Base Prospectus”), (2) if
applicable, certain “free writing prospectus” (as that term is defined in Rule
405 under the Securities Act of 1933, as amended), that have or will be filed
with the Commission and delivered to the Purchaser on or prior to the date
hereof, (3) a preliminary prospectus supplement to the Base Prospectus dated
April 19, 2007 (together with the Base Prospectus, the “Statutory Prospectus”),
and (4) a final prospectus supplement (the “Prospectus Supplement” and together
with the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that will be
filed with the Commission and delivered to the Purchaser (or made available to
the Purchaser by the filing by the Company of an electronic version thereof with
the Commission) along with the Company’s counterpart to this Agreement.

4.                     The Company and the Purchaser agree that the Purchaser
will purchase from the Company and the Company will issue and sell to the
Purchaser the Securities set forth below for the aggregate purchase price set
forth below.  The Securities shall be purchased pursuant to the Terms and
Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein.  The
Purchaser acknowledges that the Offering is not being underwritten by the
placement agent (the “Placement Agent”) named in the Prospectus Supplement and
that there is no minimum offering amount.

5.                     (a)  The manner of settlement of the Securities purchased
by the Purchaser shall be determined by such Purchaser as follows:


--------------------------------------------------------------------------------


Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Purchaser’s name and address as set forth below, and released
by Computershare Trust Company Inc., the Company’s transfer agent (the “Transfer
Agent”), to the Purchaser at the Closing.  NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE PURCHASER AND THE COMPANY, THE
PURCHASER SHALL:

(I)                         DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR
ACCOUNTS TO BE CREDITED WITH THE UNITS ARE MAINTAINED TO SET UP A
DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE UNITS, AND

(II)                     REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE PURCHASER TO THE
FOLLOWING ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA 021000021
Account No. 304-889-474, Rentech, Inc./Credit Suisse Escrow A/C
Attention: Florence Hanley
Phone: 212.623.6811

IT IS THE PURCHASER’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE PURCHASER DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED AT CLOSING TO
THE PURCHASER OR THE PURCHASER MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

(b)                   6.     The executed Warrant shall be delivered in
accordance with the terms set forth in Annex I hereto.

6.                     The Purchaser represents that, except as set forth below,
(a) it has had no position, office or other material relationship within the
past three years with the Company or persons known to it to be affiliates of the
Company, (b) it is not a NASD member or an Associated Person (as such term is
defined under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Purchaser nor any group of Purchasers (as
identified in a public filing made with the Commission) of which the Purchaser
is a part in connection with the Offering of the Securities, acquired, or
obtained the right to acquire, 15% or more of the Common Stock (or securities
convertible into or exercisable for Common Stock) or the voting power of the
Company on a post-transaction basis.  Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

2


--------------------------------------------------------------------------------


7.                     The Purchaser represents that it has received the
Statutory Prospectus, the documents incorporated by reference therein, and any
free writing prospectus (collectively, the “General Disclosure Package”), prior
to or in connection with the receipt of this Agreement along with the Company’s
counterpart to this Agreement.

8.                     No offer by the Purchaser to buy Securities will be
accepted and no part of the Purchase Price will be delivered to the Company
until the Company has accepted such offer by countersigning a copy of this
Agreement, and any such offer may be withdrawn or revoked, without obligation or
commitment of any kind, at any time prior to the Company (or the Placement Agent
on behalf of the Company) sending (orally, in writing, or by electronic mail)
notice of its acceptance of such offer.  An indication of interest will involve
no obligation or commitment of any kind until this Agreement is accepted and
countersigned by or on behalf of the Company.

Number of Units:

                           

Purchase Price Per Unit:

$                           

Aggregate Purchase Price:

$                           

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:

, 2007

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

By:

 

 

Print

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

Agreed and Accepted

 

 

this    day of                  , 2007:

 

 

 

 

 

RENTECH, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------


ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1.                     Authorization and Sale of the Securities.  Subject to the
terms and conditions of this Agreement, the Company has authorized the sale of
the Securities.

2.                     Agreement to Sell and Purchase the Securities; Placement
Agent.

2.1                   At the Closing (as defined in Section 3.1), the Company
will sell to the Purchaser, and the Purchaser will purchase from the Company,
upon the terms and conditions set forth herein, the number of Securities set
forth on the last page of the Agreement to which these Terms and Conditions for
Purchase of Securities are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.

2.2                   The Company proposes to enter into substantially this same
form of Subscription Agreement with certain other purchasers (the “Other
Purchasers”) and expects to complete sales of Securities to them.  The Purchaser
and the Other Purchasers are hereinafter sometimes collectively referred to as
the “Purchasers,” and this Agreement and the Subscription Agreements executed by
the Other Purchasers are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3                   Purchaser acknowledges that the Company intends to pay
Credit Suisse Securities (USA) LLC (the “Placement Agent”) a fee (the “Placement
Fee”) in respect of the sale of Securities to the Purchaser.

2.4                   The Company has entered into the Placement Agent
Agreement, dated April __, 2007 (the “Placement Agreement”), with the Placement
Agent that contains certain representations, warranties, covenants, and
agreements of the Company that may be relied upon by the Investor, which shall
be a third party beneficiary thereof.  A copy of the Placement Agreement is
available upon request by contacting the Placement Agent.

3.                     Closings and Delivery of the Securities and Funds.

3.1                   Closing.  The completion of the purchase and sale of the
Securities (the “Closing”) shall occur at a place and time (the “Closing Date”)
to be specified by the Company and the Placement Agent, and of which the
Purchasers will be notified in advance by the Placement Agent, in accordance
with Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  At the Closing, (a) the Company shall cause the
Transfer Agent to deliver to the Purchaser the number of Securities set forth on
the Signature Page registered in the name of the Purchaser or, if so indicated
on the Purchaser Questionnaire attached hereto as Exhibit A, in the name of a
nominee designated by the Purchaser, (b) the Company shall cause to be delivered
to the Purchaser a Warrant to purchase a number of whole Warrant Shares
determined by multiplying the number of Shares set forth on the signature page
by the Warrant Ratio and rounding down to the nearest whole number, and (c) the
aggregate purchase price for the Securities being purchased by the Purchaser
will be delivered by or on behalf of the Purchaser to the Company.


--------------------------------------------------------------------------------


3.2                   (a)          Conditions to the Company’s Obligations.  The
Company’s obligation to issue and sell the Securities to the Purchaser shall be
subject to: (a) the receipt by the Company of the purchase price for the
Securities being purchased hereunder as set forth on the Signature Page and (b)
the accuracy of the representations and warranties made by the Purchaser and the
fulfillment of those undertakings of the Purchaser to be fulfilled prior to the
Closing Date.

(b)                   Conditions to the Purchaser’s Obligations.  The
Purchaser’s obligation to purchase the Securities will be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and to the condition that the Placement Agent shall not have: (a)
terminated the Placement Agreement pursuant to the terms thereof or (b)
determined that the conditions to the closing in the Placement Agreement have
not been satisfied. The Purchaser’s obligations are expressly not conditioned on
the purchase by any or all of the Other Purchasers of the Securities that they
have agreed to purchase from the Company.

3.3                   Delivery of Funds.  No later than one (1) business day
after the execution of this Agreement by the Purchaser and the Company, the
Purchaser shall remit by wire transfer the amount of funds equal to the
aggregate purchase price for the Securities being purchased by the Purchaser to
the following account designated by the Company and the Placement Agent pursuant
to the terms of that certain Escrow Agreement (the “Escrow Agreement”) dated as
of                       , 2007, by and among the Company, the Placement Agent
and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

JPMorgan Chase Bank, N.A.
ABA 021000021
Account No. 304-889-474, Rentech, Inc./Credit Suisse Escrow A/C
Attention: Florence Hanley
Phone: 212.623.6811

Such funds shall be held in escrow by the Escrow Agent on behalf of the
Purchasers.  On the date of Closing, upon the satisfaction, in the sole judgment
of the Placement Agent, of the conditions set forth in Section 3.2(b) hereof,
the Placement Agent shall deliver such funds to the Company; provided, that that
a portion of the escrowed funds shall be withheld by the Placement Agent and
applied to the Placement Fee.  Other than as set forth above, the Placement
Agent shall have no rights in or to any of the escrowed funds.

The Purchaser hereby acknowledges that the Escrow Agent shall not be liable
under the Escrow Agreement or this Agreement, except for its own gross
negligence or willful misconduct.

5


--------------------------------------------------------------------------------


3.4                   Delivery of Securities.  No later than one (1) business
day after the execution of this Agreement by the Purchaser and the Company, the
Purchaser shall direct the broker-dealer at which the account or accounts to be
credited with the Securities being purchased by such Purchaser are maintained,
which broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal
at Custodian (“DWAC”) instructing Computershare Trust Company Inc., the
Company’s transfer agent, to credit such account or accounts with the Securities
by means of an electronic book-entry delivery. Such DWAC shall indicate the
settlement date for the deposit of the Securities, which date shall be provided
to the Purchaser by the Placement Agent.  Simultaneously with the delivery to
the Company by the Placement Agent of the funds held in escrow pursuant to
Section 3.3 above, the Company shall direct its transfer agent to credit the
Purchaser’s account or accounts with the Securities pursuant to the information
contained in the DWAC.

4.                     Representations, Warranties and Covenants of the
Purchaser.

4.1                   The Purchaser represents and warrants to, and covenants
with, the Company that (a) the Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Securities, (b) the Purchaser is acquiring
the number of Securities set forth on the Signature Page hereto in the ordinary
course of its business and for its own account; (c) the Purchaser will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Securities except in compliance with the Securities Act,
applicable state securities laws and their prospective rules and regulations
promulgated thereunder; (d) the Purchaser has answered all questions on the
Signature Page and the Purchaser Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; (e) the
Purchaser, in connection with its decision to purchase the number of Securities
set forth on the Signature Page, is relying only upon the General Disclosure
Package, the documents incorporated by reference therein and the representations
and warranties of the Company contained herein; (f) Purchaser is aware of the
Company’s Shareholder Rights Plan dated as of January 18, 2005, as amended, and
(g) the Purchaser, after giving effect to the transactions contemplated hereby,
will not, either individually or with a group (as defined in Section 13(d)(3) of
the Exchange Act), be the beneficial owner of 15% or more of the Company’s
outstanding Common Stock.  For purpose of this Section 4.1, beneficial ownership
shall be determined pursuant to Rule 13d-3 under the Exchange Act.

4.2                   The Purchaser acknowledges, represents and agrees that no
action has been or will be taken in any jurisdiction outside the United States
by the Company or any Placement Agent that would permit an offering of the
Securities, or possession or distribution of offering materials in connection
with the issue of the Securities in any jurisdiction outside the United States
where action for that purpose is required.  Each Purchaser outside the United
States will comply with

6


--------------------------------------------------------------------------------


all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.  The
Placement Agent is not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Prospectus.

4.3                   The Purchaser further represents and warrants to, and
covenants with, the Company that (a) the Purchaser has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (b) this
Agreement constitutes a valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Purchasers herein may be legally unenforceable.

4.4                   The Purchaser understands that nothing in this Agreement,
the Prospectus or any other materials presented to the Purchaser in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice.  The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities.

4.5                   The Purchaser represents, warrants and agrees that, since
the earlier to occur of (i) the date on which the Placement Agent first
contacted such Purchaser about the Offering and (ii) the date of this Agreement,
it has not engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities).  The Purchaser covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

5.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Purchaser herein will survive the
execution of this Agreement, the delivery to the Purchaser of the Securities
being purchased and the payment therefor.  The Placement Agent shall be a third
party beneficiary with respect to representations, warranties and agreements of
the Purchaser in Section 4 hereof.

7


--------------------------------------------------------------------------------


6.                     Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

(a)                   if to the Company, to:

Rentech, Inc.

10877 Wilshire Blvd, Suite 710

Los Angeles, CA 90024

Attention:  General Counsel

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California  94025

Attention:  Anthony J. Richmond, Esq.

(b)                   if to the Purchaser, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

7.                     Changes.  This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Purchaser.

8.                     Headings.  The headings of the various sections of this
Agreement have been inserted for convenience of reference only and will not be
deemed to be part of this Agreement.

9.                     Severability.  In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

10.                  Governing Law.  This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

11.                  Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will constitute an original, but all of which,
when taken together, will constitute but one instrument, and will become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.  The Company and the Purchaser acknowledge
and agree that the Company shall deliver its counterpart to the Purchaser along
with the

8


--------------------------------------------------------------------------------


Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

12.                  Confirmation of Sale.  The Purchaser acknowledges and
agrees that such Purchaser’s receipt of the Company’s counterpart to this
Agreement, together with the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Securities to such Purchaser.

13.                  Termination. In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

14.                  Third Party Beneficiary.  Except as expressly set forth in
Section 2.4 and Section 5 hereof, nothing in this Agreement shall create or be
deemed to create any rights in any person or entity not a party to this
Agreement.

15.                  Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereof with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9


--------------------------------------------------------------------------------


EXHIBIT A

RENTECH, INC.

PURCHASER QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

1.                                       The exact name that your Shares and
Warrants are to be registered in.  You may use a nominee name if appropriate:

2.                                       The relationship between the Purchaser
and the registered holder listed in response to item 1 above:

3.                                       The mailing address of the registered
holder listed in response to item 1 above:

4.                                       The Social Security Number or Tax
Identification Number of the registered holder listed in the response to item 1
above:

5.                                       Name of DTC Participant (broker-dealer
at which the account or accounts to be credited with the Securities are
maintained):

6.                                       DTC Participant Number: 

7.                                       Name of Account at DTC Participant
being credited with the Securities:

8.                                       Account Number at DTC Participant being
credited with the Securities:

10


--------------------------------------------------------------------------------